T}ERcuriar,!—

-Taylor, Judge.
When a lather sends negroes-with his daughter latety married, to the house of the bus-, hand, that is prima facie evidence of the gift. It is however,, hut presumptive, and may be overturned by a contrary presumption or express proof, if the possession oí the husband be lor any considerable time and uninterrupted, that is a very powerful presumption of a gift, and will not be overturned twit 'by very clear proof of the contrary. The pi esumption in the first instance arises immediately, and does no:, as the' defendant’s counsel contended, require a long and continued possession, such as is stated in the case of Carter’s executors against Rutland» Also, it is very true that a delivery must accompany a gift of personal chattels ; but then an after acknowledgment that- he. has given, is evidence of the delivery.